UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7176


RICKY LEE HANKINS,

                Plaintiff - Appellant,

          v.

DAVID BOEHN, Warden,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:12-cv-00297-JLK-RSB)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Hankins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricky Lee Hankins appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Hankins v. Boehn, No. 7:12-cv-00297-JLK-RSB (W.D.

Va. July 9, 2012).            We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                          2